Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-28,30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, are lines 9-24 three different steps (i.e., “comparing” (line 9), “compiling” (line 15) and “compiling “ (line 20)), or does “comparing” (line 9) somehow include steps “compiling” (line 15) and “compiling” (line 20)?  How are “a.” (line 15) and “b.” (line 20) related to lines 1-14)?  Are they separate steps from lines 1-14?  Do they somehow further narrow “comparing” (lines 9-14)?
	As to claim 3, are lines 1-9 three different steps (i.e., “monitoring” (line 2), “outputting” (line 7) and “if” (line 8), or does “monitoring” (line 2) somehow include the steps “outputting” (line 7) and “if” (line 8)?  How are “a.” (line 7) and “b.” (line 8) related to claim 2 and lines 1-5?  Individual steps need be clearly identified as such.  
	As to claim 3, how are lines 8-9 a step?  The “if” is indefinite in this method claim, as it’s not clear if the claim is limited such that a step includes “the determined …. loading” (lines 8-9), or not.  An “if” phrase by itself in a method claim is often problematic.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if such-and-such occurs” because instructions structurally do exist to do so.  Contrast the last 2 lines of claim 3 with - - b. determining that the average exceeds a predetermined threshold value, and then ceasing loading. - - ; which comparison begs the question whether claim 3’s step b. provides a meaningful step at all.  Consider that the “if the determined average exceeds a predetermined threshold” (last 2 lines) appears to be a mere a possible/potential condition/state that provides neither certainty of such condition/state nor expressly provides an additional step (i.e. activity) at all.  A method claim is a combination of steps. )
	As to claim 141, how are lines 14-17 a step?  The “if” (line 14) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “determining  … threshold value” (lines 15-17).  The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 14’s method step is fundamentally different)
As to claim 14, are lines 11-17 two  different steps (i.e., “comparing” (line 11) and “performing” (line 17), or does “comparing” (line 11) somehow include the step of “performing” (lines 17-21)?  How is “performing” (lines 17-21) related to the remainder of steps I this method claim?  Individual steps need be identified as such.
As to claim 14, how are lines 16-last a step?  The “if” (line 16) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “performing  … container” (lines 16-21).  The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 14’s method step is fundamentally different)
	As to claim 15, the “if” (line 3) is indefinite.  It’s not clear if claim 15 further limits the method to include “automatically continuing the loading” (last line).
	As to claim 16, how are lines 7-15 a step?  The “if” (line 7) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “determining  … container” (lines 7-15).  The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 14’s method step is fundamentally different)
As to claim 16, how are lines 10-last a step?  The “if” (line 10) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “performing  … container” (lines 11-last).  The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 16’s method step is fundamentally different)
As to claim 16, are lines 4-11 two  different steps (i.e., “automatically determining” (line 4) and “performing” (line 11), or does “automatically determining” (line 4) somehow include the step of “performing” (lines 11)?  How is “performing” (line 11) related to the remainder of steps in this method claim?  Individual steps need be identified as such.
As to claim 21 how are lines 5-last a step, if at all?  The “if” (line 5) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “automatically directing … compartments” (lines 7-last).  The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 21’s method step is fundamentally different)
As to claim 21 how are lines 12-last a step, if at all?  The “if” (line 5) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “diverting … compartments” (last w lines)   The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 21’s method step is fundamentally different)
As to claim 22, the “if” (line 7) is indefinite.  Is “diverting” (line 7) a step, or not?
As to claim 36, how are lines 34-last a step?  The “if” (line 34) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “directing … compartment” (line 35).  The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 36’s method step is fundamentally different)
As to claim 36, how are lines 34-last a step?  The “if” (line 35) is indefinite in this method claim, as it’s not clear if the claim is limited such that a step exists that includes “directing … compartment” (lines 36-37).  The term “if” is often problematic in method claims.  (Note: A apparatus claim may have a computer whose memory includes an instruction to carry out a step “if” something occurs; but the “if” in claim 36’s method step is fundamentally different)

	Drawings Accepted:  Drawings filed 10/20/22 will be accepted; but Applicant’s attorney need be hesitant to depend upon employing any one of Figures 1A, 1B, 12, 13 or 14 as support in any potentially subsequently filed amendment, as the written material in each of those figures remains awkwardly  unreadable.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        
  


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 14 (presently amended) was not literally an amendment of claim 14 (originally filed).  Please take care not to repeat such in any subsequently filed amendment.